Citation Nr: 0910807	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of a left forearm muscle injury 
with left ulnar sensory neuropathy.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back strain prior to May 24, 2007.   

3.  Entitlement to a rating in excess of 40 percent for the 
service-connected low back strain beginning May 24, 2007.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to 
January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the RO.  

In February 2006, the Veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  The case was then 
remanded to the RO for additional development of the record 
in November 2006.  

The Veteran raised contentions claiming an earlier effective 
date for the ratings for his service-connected left arm and 
back disabilities.  This is again referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The service-connected left forearm injury residuals are 
not shown to produce complete paralysis of the ulnar nerve 
manifested by a flexor contraction of the ring and little 
fingers; atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers; inability to spread the fingers (or reverse); 
and an inability to adduct the thumb.  

2.  Prior to May 24, 2007, the service-connected lumbar spine 
disability was shown to have been manifested by a functional 
loss with flexion restricted to 30 degrees or less or 
findings of incapacitation due to intervertebral disc 
syndrome.  

3.  Since May 24, 2007, the service-connected lumbar spine 
disability currently is shown to be manifested unfavorable 
ankylosis of the entire thoracolumbar spine or findings of 
incapacitation due to intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected left forearm 
injury with left ulnar sensory neuropathy, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118 
including Diagnostic Code 8516 (2008).  

2.  Prior to May 24, 2007, the criteria for the assignment of 
an evaluation in excess of 20 percent for the service-
connected low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5237, 5243 (2008).  

3.  Beginning on May 24, 2007, the criteria for the 
assignment of an evaluation in excess of 40 percent for the 
service-connected low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5237, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  Appropriate medical examinations 
have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  The 
letters in July 2004, March 2007, and April 2007, provided 
pertinent notice and development information.  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the Veteran has demonstrated actual knowledge 
of the provisions, in particular, by his complaints noted at 
VA examinations.  Further, the Veteran is represented by a 
certified organization that maybe assumed to have the 
requisite knowledge of the evidence needed to support his 
claim, so additional notice or development is not necessary.  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim have been 
obtained and associated with the claims folder, or he has 
been notified that VA was unable to obtain it.  

The Board notes that additional medical evidence was received 
by the RO subsequent to the issuance of a July 2007 
Supplemental Statement of the Case (SSOC) without a waiver of 
consideration by the RO; specifically, VA outpatient records 
dated between April 2007 and December 2008.  

This information is, for the most, similar to clinical 
evidence in the claims file.  As this evidence is essentially 
duplicative in nature, and would not provide a higher rating, 
the Board will not cause additional delay in the adjudication 
of the case by remanding it back to the RO for review.  

In sum, there is no evidence of any defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  


Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of a left forearm muscle injury 
with left ulnar sensory neuropathy

Based on an inservice laceration to the left forearm, service 
connection was granted for the residuals of left forearm 
injury, in a September 1998 rating action.  A 10 percent 
evaluation was initially assigned.  In December 1999, the 
evaluation was increased to 20 percent.  In August 2002, the 
rating was increased to currently assigned 30 percent.  

A September 1993 examination shows that the Veteran was right 
handed.  

Residuals of a left ulnar nerve injury have been rated as 
analogous to severe incomplete paralysis of the minor 
extremity.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(paralysis of the ulnar nerve), a 30 percent evaluation is 
for assignment for severe incomplete paralysis of the minor 
extremity.  

A 50 percent evaluation is warranted for complete paralysis 
of the ulnar nerve described as a "griffin claw" deformity, 
due to a flexor contraction of the ring and little fingers; 
atrophy very marked in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers; inability to spread the fingers (or reverse); 
an inability to adduct the thumb; or flexion of the wrist 
weakened.  Id.

At the most recent VA examination, the Veteran was noted to 
hold his left hand in a claw position.  He reported having 
numbness and tingling in the 3rd, 4th, and 5th fingers of the 
left hand.  He indicated that he kept his fingers in a claw 
like position to diminish the burning/numbness in his hands 
and fingers.  He also reported pain, tightness and spasm.  

On examination, there was diminished sensation to light touch 
and to monofilament on the ulnar aspect of the palm.  
Significantly, there was no evidence of paralysis, neuritis, 
or neuralgia.  Further, there was no muscle wasting or 
atrophy.  

Furthermore, there was no thenar or hypothenar atrophy.  
Nerve conductive testing was within normal limits and the 
magnetic resonance imaging (MRI) study was unremarkable.  To 
the extent that the Veteran held his hand in a claw-like 
position, this was on a voluntary basis and not due to 
complete paralysis of the nerve.  

Therefore, a higher 50 percent evaluation is not warranted 
for the service-connected residuals of a left ulnar nerve 
injury, where the Veteran is not shown to have complete 
paralysis of the ulnar nerve as described under Diagnostic 
Code 8516.  



Entitlement to a rating in excess of 20 percent for the 
service-connected low back strain prior to May 24, 2007

The regulations provide the following rating criteria: a 20 
percent evaluation is assignable where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is from 0 to 30 degrees, and 
left and right lateral rotation is from 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Under Diagnostic Code 5243, an evaluation of 20 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

In regard to limitation of motion, the Board finds that the 
service-connected lumbar spine disability does not warrant a 
rating higher than 20 percent under the provisions of 
Diagnostic Code 5237.  

The findings in this case do not show a limitation of forward 
flexion to 30 degrees or less or favorable ankylosis of the 
low back.  The forward flexion during this time period was 
noted to be to 65 degrees with complaints of pain at 60 
degrees on VA examination in August 2004.  

There was no tenderness over the lumbosacral spine.  There 
were no postural abnormalities, fixed deformity, weakness or 
decrease in range of motion following repetitive use.  The 
complaints and findings recorded are consistent with not more 
than moderate overall low back disablement.  

Moreover, the General Rating Formula for Diseases and 
Injuries of the Spine contemplates symptoms such as pain.  So 
entitlement to an evaluation in excess of 20 percent for his 
lumbar spine disability under Diagnostic Code 5237 is not 
warranted.  

As noted, the current criteria of Diagnostic 5243 evaluate 
intervertebral disc syndrome on either the total duration of 
incapacitating episodes over a 12 month period or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

However, the VA records shows that no evidence of a period of 
incapacitation.  Moreover, no chronic neurologic 
manifestations of intervertebral disc syndrome were 
identified.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a rating in excess of 20 percent during 
this period.  


Entitlement to a rating in excess of 40 percent for the 
service-connected low back strain beginning May 24, 2007

The Veteran filed his current claim in May 2004.  In a July 
2007 rating action, the RO increased the evaluation to 40 
percent, effective on May 24, 2007.

Even though the RO increased the schedular rating for the 
Veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
Veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The regulations provide that a 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board cannot find that the service-connected lumbar spine 
disability exceeds 40 percent when rated under the new 
Diagnostic Code 5237.  The forward flexion of the 
thoracolumbar spine is not so limited as to equate to 
favorable ankylosis in this appeal.  

Forward flexion at VA examination in May 2007 was to 45 
degrees with pain beginning at 30 degrees.  While there was 
pain on motion, the range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

Moreover, there was no spasm, fixed deformity (ankylosis) or 
abnormality of the musculature of the back.  No chronic 
neurologic manifestations of intervertebral disc syndrome 
were identified.  The neurological examination in May 2007 
was within normal limits.  

Still further, the Veteran is not under any doctor-prescribed 
bed rest for incapacitating episodes of intervertebral disc 
syndrome, during the past 12 months, let alone the six weeks 
required for a higher rating under Diagnostic 5243 
(intervertebral disc syndrome).  

There also is no showing of related scoliosis, reversed 
lordosis or abnormal kyphosis.  Further, the examinations 
reports indicate that his posture is erect.  Accordingly, a 
current evaluation in excess of 40 percent for the 
service-connected lumbar spine disability under Diagnostic 
Code 5237 is not warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  


ORDER

An increased evaluation in excess of 30 percent for the 
service connected residuals of a left forearm muscle injury 
with left ulnar sensory neuropathy is denied.  

An increased evaluation in excess of 20 percent for the 
service connected lumbar spine disability for the period 
prior to May 24, 2007, is denied.  

An increased evaluation in excess of 40 percent for the 
service connected lumbar spine disability beginning on May 
24, 2007 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


